Case 4:20-cr-10002-KMM Document 26 Entered on FLSD Docket 02/24/2020 Page 1 of 5




                              UN ITED STATES DISTRICT CO UR T
                              SOUTHERN DISTRICT OF FLORJDA
                                CA SE N O .20-10002-CR-K M M /I,SS

   UNITED sTil'Es ol/Am ltlcA
   VS.

   LYUY OU LIAO ,

          D efendant.
                                               /

                                       PLEA A G REEM ENT

          TheUnitedStatesAttorney'sOfficefortheSouthernDistrictofFlorida(ttthisOffice''land
   LyttyouLiao(hereinafterreferredtoasthe(r efendanf')enterintothefollowingagreement:
          1.     The Defendantagrees to plead guilty to Count1 ofthe lndictm entwhich charges

   the Defendantw ith Photographing D efense Installations,in violation of Title 18,U nited States

   Code,Section 795.

          2.     ThisO ffice agrees to seek dism issalof Counts2 through 4 ofthe Indictm entafter

   sentencing.

          3.     The Defendant is aw are that the sentence w ill be im posed by the Coud after

   considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinaft
                                                                                         er
   tlsentencing Guidelines''). The D efendant acknowledges and understands thatthe Courtw ill
   com pute an advisory sentence underthe Sentencing Guidelines and thatthe applicable guidelines

   w illbedeterm ined by the Courtrelying in parto
                                                 'n theresultsofapre-sentenceinvestigation by the

   Court'sprobation office,w hich investigation w illcom m ence afterthe guilty plea hasbeen entered.

   The D efendant is also aw are that,under certain circum stances,the Coul'
                                                                           t m ay departfrom the

   advisory sentencing guideline range that ithas computed,and m ay raise or low er that advisory
Case 4:20-cr-10002-KMM Document 26 Entered on FLSD Docket 02/24/2020 Page 2 of 5




   sentence underthe Sentencing Guidelines. The D efeùdantisfurtheraware and understandsthat

   the Courtis required to donsider the advisory guideline range determ ined underthe Sentencing

   Guidelines,butisnotbound to im posea sentencew ithin thatadvisoryrange;the Courtisperm itted
                  .v                                              '

   totailortheultfmatesentencein lightofotherstatutoryconcerns,andsuch sentencem aybeeither

   m ore severe orlessseverethan the Sentencing Guidelines'advisory range. Knowing these facts,

   the D efendant understands and acknow ledges that the Courthas the authority to im pose any

   sentence within and up to the statutory m axim um authorized by law forthe offense identified in

   paragraph 1 and thatthe Defendantm ay notwithdraw the plea solely as a result ofthe sentence

   im posed.

          4.     TheDefendantunderstands and acknowledgesthe Courtm ay impdsea statutory

   m>ximum term ofimprisonmentofup to one(1)yearofimprisonment,followedby aterm of
   supervisedreleaseofuptoone(1)year,andafineofupto$100,000.
          5.     The Defendant f'urther understands and acknow ledges that, in addition to any

   sentence im posed underparagraph 4 ofthij
                                           'ap eem ent, aspecialassessm entintheamountof$25

   willbeimposed ontheDefendant. YheDefendantagreesthatany specialassessment.imposed
   shallbepaid atthe tim e ofsentencing. Ifthe D efendantisfinancially unable to pay the special

   assessm ent,the D efendantagrees to present evidence to this Office and the Courtatthe tim e of
                                                  d

   sentencing asto the reasonsforthe Defendant'sfailure to pay.

          6.     This Office reservesthe rightto inform the Courtand the probation office of a11

   factspertinenttothesentencingprocess,including a1lrelevantinform ation concerning theoffenses

   com m itted,whether charged or not, as w ellas concerning the D efendant and the D efendant's

   background. Subjectonlytotheexpresstermsofanyagreed-uponsentencingrecommendations
Case 4:20-cr-10002-KMM Document 26 Entered on FLSD Docket 02/24/2020 Page 3 of 5




   contained in thisagreem ent,thisO fficefurtherreservestherightto m ake any recom m endation as

   to the'
         quality and quantity ofpunishm ent.

                 TheD efendantisaw arethatthesentencehasnotyetbeen determ ined by the Court.

   The Defendantalso is aw are thatany estim ate ofthe probable sentencing range orsentence that

   the Defendantmay receive,whetherthatestimate comes from the Defendant's attorney,the
   governm ent,or the probation office, is a prediction,not a prom ise,and is not binding on the

   governm ent, the probation oftk e or the Court. The Defendant understands further that any

  - recommendationthatthegovernmentmakestotheCourtastosentencing,whetherpursuanttothis
   agreem ent or otherwise, is not binding on the Court and the Coul't m ay disregard the

   recom m endation in its entirety. The D efendant understands and acknow ledges,as previously

   acknowledged in paragraph 3 above,thattheD efendantm ay notw ithdraw hispleabased upon the

   Court's decision not to accept a sentencing recom m endation m ade by the D efendant, the

   government,orarecommendationmadejointlybyboththeDefendantandthegovernment.
          8.     TheD efendantrecognizesthatpleading guilty m ay haveconsequencesw ith respect

   to hisimm igration statusifhe isnotacitizen ofthe United States.U nderfederallaw ,abroad range

   ofcrimesareremovableoffenses. Removalandotherimmigrationconsequencesarethesubject
   of a separate proceeding, how evqr, and the D efen'dant understands that no one, including the

   Defendant's attorney or tlte Coult can predictto a certainty the effect of the Defendant's
   conviction on the Defendant's im m igration status.The D efendantnevertheless affirm s that he

   w aptsto plead guilty regardless ofany im m igration consequencesthatthe D efendant'splea m ay

   entail,even ifthe consequence istheD efendant'sautom aticrem ovalfrom theUnited States.

          9.     The Defendantisaw are thatTitle l8,United States Code,Section 3742 and Title

   28,U nited StatesCode,Section 1291afford theD efendanttherightto appealthesentenceim posed
Case 4:20-cr-10002-KMM Document 26 Entered on FLSD Docket 02/24/2020 Page 4 of 5




       in this case. A cknow ledging this,in exchange forthe undertakingsm ade by the United Statesin

       thisplea agreem ent,the Defendanthereby F aivesa1lrightsconferred by Sections3742 and 1291

       to appealany sentence imposed,including any upward variance from the advisory sentencing
       guidelinesrange,orto appealthe m annerin which the sentence was imposed,unlessthe sentence

       exceeds the m axim um perm itted by statute. The D efendantfurther ùndèrstands thatnothing in

       this agreem ent shallaffectthé governm ent's rightand/or duty to appealp,
                                                                               s setforth in Title 18,

       UnitedStatesCode,Section 37424b)andTitle28,United StatesCode,Section 1291. However,
       iftheUnitedStatesappealstheDefendant'ssentencepursuanttoSections37424b)and 1291,the
       Defendant shallbe released from the above waiver of appellate rights. The D efendantfurther

       heteby waivesa1lrightsconferredby Title28,United StatesCobe,Section 1291to assertany
       claim thàt(1)thestatutetowhichtheDefendantispleadingguiltyisunconstitutional;and/or(2)
       the adm itted conductdoesnotfallw ithin the scope ofthestatute ofconviction.

              10.    By signing this agreem ent,the D efendant acknow ledges that the D efendanthas

       discussed the appeal w aiver set forth in this agreem ent w ith the D efendant's attorney. The

       Defendantfurtheragrees,togetherwiththisOffice,torequestttzattheCo'ul'
                                                                           tenteraspecificfinding
       thatthe D efendant'sw aivelofhis rightto appealthe sentence im posed in this case and his right

       to appealhisconviction in them annerdescribed abovew asknow ing and voluntary.

                     The initial Response to the Standing D iscovery Order and its         num erou s

       attachm ents,hasbeen provided to theD efendant. Additionaldiscövery exists. Thus,thisOffice

       representsthattheundersignedjrosecutorisunawareofanyinformation establishingthefactual
   '
       irm ocence ofthe D efendant in the offense referred to in paragraph 1 of this agreem ent. 'This

       Office understands it has a continuing duty to provide such infonuation establishing factual

       innocence ofthe D efendant.The Defendantunderstands that ifthis case proceeded to trial,this
Case 4:20-cr-10002-KMM Document 26 Entered on FLSD Docket 02/24/2020 Page 5 of 5




   Office w ould berequired to provide im peachm entinform ation relating to any inform ants orother

   w itnesses.In addition,iftheD efendantraised an affirm ativedefense,thisOfficew ould berequired

   to provide inform ation in itspossession thatsupportssuch a defense.Further,ifthiscaseproceeded ,

   to trial,this Offce w ould be required to provide other inform ation and m aterials in accordance

   w ith Fed.R.Crim .P.16 and the Southern D istrict of Florida's Standing D iscovery Order. ln

   rettlrn fortheGovernment'sprom isessetforth in thisagreepent,theDefendantwaivestherjght
   to receive a1l such additional inform ation and m aterials,other than inform ation and m aterials

   establishingthefactualinnocence ofthe Defendant,and also agreesnottq,attem ptto w ithdraw his

   guilty plea orto file a collateralattack based on the existence ofsuch inform ation and m aterials

   otherthan inform ation and m aterials establishing thefactualinnocence ofthe D efendant.

          12.        This is the entire agreem ent and understanding between the O ftice and the

   D efendant.There areno otheragreem ents,prom ises,representations,orunderstandings.


                                                       Respectfully Submitted,

                                                       A RJAN A FAJA RDO OR SHAN
                                                       UNITED STATES A TTORNEY


   Date: & z? zoto                                     By:
                                                         Jo      an obrinski,AU SA


   Date:X XlIVOQ-D                                     By:
                                                          D    ' Ras baum ,Attonzey forD efendant
                       1
                &      h.
                 $

   oa
    te, 34:1I>1.                                       By:lv,a b'
                                                                -
                                                          Lyuyou Liao,D efendant
